UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6475


STERLING L. SINGLETON,

                    Plaintiff - Appellant,

             v.

PATRICIA BROWN, Lieutenant,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Beaufort. J. Michelle Childs, District Judge. (9:15-cv-02723-JMC)


Submitted: March 13, 2018                                         Decided: March 15, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sterling L. Singleton, Appellant Pro Se. Peter Michael Balthazor, Roy F. Laney, RILEY,
POPE & LANEY, LLC, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sterling L. Singleton appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983

(2012) complaint.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Singleton v. Brown,

No. 9:15-cv-02723-JMC (D. S.C., Mar. 10, 2017). We deny Singleton’s motion for

appointment of counsel.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




                                           2